DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/17/2021, has been received and made of record.  In response to the most recent Office Action, dated 10/05/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 6: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a substrate, wherein the substrate is a two-layer board; a plurality of first electrode series formed on a first surface of the substrate in a first direction, wherein each of the first electrode series comprises a plurality of first electrodes; a plurality of second electrode series formed on the first surface of the substrate in a second first direction, wherein each of the second electrode series comprises a plurality of second electrodes; and at least one connecting wire formed on a second surface of the substrate, wherein each of the second electrode series comprises a plurality of electrode groups, each of the electrode groups comprises two of the second electrodes, the two of the second electrodes are electrically connected to each other on the first surface of the substrate, and two adjacent ones of the electrode groups are electrically connected to each other through the at least one connecting wire, wherein each of the two second electrodes in each of the electrode groups comprises: a first triangular part; a second triangular part; and a connecting part, wherein a shape of the first triangular part and a shape of the second triangular part are opposite to each other, a shape of the connecting part is a diamond, and the first triangular part and the second triangular part are electrically connected to each other through the connecting part”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMIT CHATLY/               Primary Examiner, Art Unit 2622